Citation Nr: 1145377	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder for the purpose of accrued benefits. 

2.  Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  He died in December 2007.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

According to the death certificate, the Veteran died in December 2007 at the age of 50.  The cause of death was acute myocardial infarction.

During his lifetime, the Veteran's service-connected disabilities were laryngomalacia with partial epiglottectomy and pharyngotomy, colitis, hemorrhoids, tinnitus, and hearing loss.  The combined disability rating was 60 percent. 

At the time of his death the Veteran had a pending appeal of service connection for posttraumatic stress disorder.  

Upon the death of a Veteran, an application for accrued benefits must be filed within one year after the date of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 




The Veteran died in December 2007.  And that same month the Appellant filed an application for dependency and indemnity compensation, which includes accrued benefits and service connection for the cause of the Veteran's death. 

As the claim of service connection for posttraumatic stress disorder for the purpose of accrued benefit has not been adjudicated, further procedural development is needed. 

On the claim of service connection for the cause of the Veteran's death, the record is insufficient to decide the claim and additional development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service connection for posttraumatic stress disorder for the purpose of accrued benefits.  If the benefit sought is denied, notify the Appellant and her representative of the adverse determination and of her appellate rights.

2.  Arrange for the Veteran's file to be reviewed by a VA physician to determine: 

a.  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) 



That the Veteran's fatal myocardial infarction was etiologically related to the service-connected laryngomalacia with partial epiglottectomy and pharyngotomy.

b.  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that a service-connected disability or service-connected disabilities caused or contributed substantially to the cause of the Veteran's death. 

c.  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that a psychiatric disorder caused or contributed substantially to the cause of the Veteran's death. 

The VA physician is asked to consider the following significant facts: 

According to the death certificate, the Veteran died in December 2007, and the immediate cause of death was acute myocardial infarction.  He was 50 years old. 





The service treatment records show that the Veteran was injured in a hand-to- hand combat exercise when he was struck across the neck.  He underwent a partial epiglottectomy and after a second endoscopy and partial removal of the epiglottis he suffered cardiorespiratory arrest, but a cardiac work-up was negative.  

After service, in December 1979 the Veteran underwent a tracheostomy.  In January 1980 the Veteran underwent a transhyoid pharyngotomy with open reduction and internal fixation of epiglottic fracture and stinting of the larynx and epiglottis.  History included previous attempts of a partial epiglottectomy with complications of complete airway obstruction requiring cardiac resuscitation.  In February 1981 the Veteran underwent a tracheostomy and aspiration of anterior neck and excision of fistula.  In April 1981 he was readmitted for correction of nasal deformity and ear deformity.

In September 2001, an echocardiogram showed a mild left ventricular hypertrophy with preserved systolic function.

In November 2004, the diagnoses were dyspnea on exertion, morbid obesity, obstructive sleep apnea, hypertension, and cardiac diastolic dysfunction.  It was noted that the Veteran weighed 300 pounds and he had gained 80 pounds in the past year.





On a VA otolaryngology examination in November 2004, the e examiner stated that the Veteran's laryngeal and pharyngeal airway was very patent and that the Veteran's problems with breathing were more likely related to a combination of chronic obstructive disease secondary to many years of smoking and obstructive sleep apnea associated with morbid obesity.  

On VA general medical examination in May 2007, the examiner stated that COPD, morbid obesity, and shortness of breath were related to the service-connected injury of the larynx."

On VA otolaryngology examination in May 2007 the examiner stated that the Veteran's laryngeal and pharyngeal airway was very patent, and reiterated his position that the Veteran's breathing problems were more likely related to a combination of chronic obstructive disease secondary to many years of smoking, and obstructive sleep apnea associated with morbid obesity.  






On VA posttraumatic stress disorder examination in November 2007, the diagnoses were psychotic disorder, mood disorder, and posttraumatic stress disorder.  The examiner stated that posttraumatic stress disorder was  related to the Veteran being attacked and injured in the throat while in service, which is not historical accurate.  

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

3.  After completion of the foregoing, adjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


